DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-03-09 (herein referred to as the Reply) where claim(s) 1-11, 13-15 are pending for consideration.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tenny_356 (US20180220356) in view of LI_936 (US20160337936)
Claim(s) 1
Tenny_356 teaches
A first communications device, the first communications device being configured to communicate with communications devices operating with a mobile communications network and infrastructure equipment forming part of the mobile communications network, the first communications device acting as a relay device for said communication devices in the mobile network, the first communications device comprising Relay UE configured to relay data between the access node and remote UEs <FIGs. 1-3>

receiver circuitry configured to receive signals from the communications devices and to receive signals from the infrastructure equipment, and  Relay UE includes a receiver/transceiver for communicating with remote UEs and network nodes such as an access node <FIG(s). 1, 8A, 8B, 9; para. 0036-0037, 0039-0042, 0105, 0114>.
controller circuitry configured in combination with the transmitter circuitry  UE including a CPU communicately coupled to the radio interfaces <FIG(s). 1, 8A, 8B, 9; para. 0110-0111>.
to determine whether predetermined conditions relating to the setting of an indication information have been met, wherein the indication information indicates whether the first communications device is able to form new connections between the first communications device and one or more of the communications devices in the mobile network,  The relay UE may indicate to the remote UE that the connection (to the network via the relay UE) has been barred <para. 0075>.
to set the indication information dependent on the determination of whether the predetermined conditions have been met,  The relay UE may indicate to the remote UE that the connection (to the network via the relay UE) has been barred <para. 0075>.
wherein the first communications device is not able to form new connections between the first communications device and one or more of the communications devices in the mobile network when the predetermined conditions are met,  If the connection is barred based on the received barring parameters, the relay UE does not participate in establishing a connection for the remote UE (e.g., denies connection setup requests) <FIG(s). 4; para. 0073-0075; Claim 26, Claim 32>.
to broadcast the indication information, The relay UE may indicate to the remote UE that the connection (to the network via the relay UE) has been barred <para. 0075>.

to perform an access class barring check, using the access class barring information, for the one or more of the communications devices,  If the relay UE has received the connection setup request from the remote UE, the relay UE performs a check to determine if the connection is barred using the barring parameters previously received from the network. <FIG(s). 4; para. 0073-0075; Claim 26, Claim 32>.
wherein the predetermined conditions comprise the first communications device determining that access is barred for the one or more of the communications devices. If the connection is barred, the relay UE does not participate in establishing the connection for the remote UE.  <FIG(s). 4; para. 0073-0075; Claim 26, Claim 32>.
As discussed herein Tenny_356 teaches indication information but does not teach that the indication information is in the form of a bit. That is,
Tenny_356 does not explicitly teach
relay indication information in the form of an indication bit
However in a similar endeavor, LI_936 teaches
relay indication information in the form of an indication bit relay capability information is carried with one-bit indicating whether or not there is the apparatus which is capable of relay data between a relayed user within the D2D group and a network node <FIG(s). 1; para. 0023>.
to broadcast the indication bit. The apparatus transmits relay capability information which can include a one-bit indicating whether or not there is the apparatus which is capable of relay data between a relayed user within the D2D group and a network node <FIG(s). 1, 2, 4, 6; para. 0021-0024, 0028>.
Additionally, Li_396 also teaches:

receiver circuitry configured to receive signals from the communications devices and to receive signals from the infrastructure equipment, and  Relay node including a receiver to communicate signal between a radio network and UEs <FIG(s). 1, 6; para. 0019, 0036-0038>.
controller circuitry configured in combination with the transmitter circuitry Relay node including a processor to work in conjunction with transmitter/receiver to communicate signal between a radio network and UEs <FIG(s). 1, 6; para. 0019, 0036-0044>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tenny_356 with the embodiment(s) disclosed by LI_936. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way of transmitting relay capability information to the D2D group, a way of identifying packets for local D2D communication or to be relayed to radio network and a way of maintaining continuous service for the relayed UE when the relaying node is not available anymore because of reasons such as moving out of the coverage area of the network or the D2D group. See para. 0018.
Claim(s) 14
Tenny_356 teaches
	wherein the first communications device is in an idle mode. relay UE may be in either the RRC_IDLE or RRC_CONNECTED states.  <para. 0044, 0046, 0071>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tenny_356 (US20180220356) in view of LI_936 (US20160337936), and further view of Cai_613 (US20160044613)
Claim(s) 2
As discussed herein Yoon_676 in view of LI_936 teaches relay indication information in the form of an indication bit
Tenny_356 does not explicitly teach
configured to transmit, with the indication information, one or more synchronization signals to be used by communications devices to synchronize to the first communications device.
However in a similar endeavor, Cai_613 teaches
configured to transmit, with the indication information, one or more synchronization signals to be used by communications devices to synchronize to the first communications device. As part of the synchronization process, a UE determines its capabilities for acting as a relay for a UE-to-network relay function. The UE then announces its relay capabilities to other UEs in the synchronization signals used during the synchronization process. The relay capabilities can include an indicator that indicates "no relay" capabilities. <FIG(s). 6; para. 0005-0013, 0047-0051, 0054-0056, 0059; Abstract>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tenny_356 and LI_936 with the embodiment(s) disclosed by Cai_613. One of ordinary skill in the art would have been motivated to make this modification in order to provide efficient overhead signaling by including relay information in sync signaling. See Background, para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tenny_356 (US20180220356) in view of LI_936 (US20160337936), and further view of LEE_906 (US20170048906)
Claim(s) 3
Tenny_356 does not explicitly teach

However in a similar endeavor, LEE_906 teaches
wherein the predetermined conditions comprise a battery level of the first communications device being below a predetermined threshold. To enable relay functionality, first communication node may determine whether a state of the first communication node corresponds with the relay operation criterion information including a threshold for a battery remaining capacity <para. 0057-0059>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tenny_356 and LI_936 with the embodiment(s) disclosed by LEE_906. One of ordinary skill in the art would have been motivated to make this modification in order to substantially obviate one or more problems due to limitations and disadvantages of the related art particularly in better defining D2D UE supporting relay functions. See Background, para. 0009.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tenny_356 (US20180220356) in view of LI_936 (US20160337936), and further view of CHEN_338 (US20170347338)
Claim(s) 4
Tenny_356 does not explicitly teach
wherein the predetermined conditions comprise an overall power consumption of the first communications device exceeding a predetermined threshold.
However in a similar endeavor, CHEN_338 teaches
wherein the predetermined conditions comprise an overall power consumption of the first communications device exceeding a predetermined threshold. for a UE, determines to act 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tenny_356 and LI_936 with the embodiment(s) disclosed by CHEN_338. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods of D2D discovery. See Background, para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tenny_356 (US20180220356) in view of LI_936 (US20160337936), and further view of YAMADA_502 (US20110235502)
Claim(s) 5
Tenny_356 does not explicitly teach
wherein the predetermined conditions comprise a number of the communications devices which are currently connected to the first communications device being equal to or more than a predetermined number.
However in a similar endeavor, YAMADA_502 teaches
wherein the predetermined conditions comprise a number of the communications devices which are currently connected to the first communications device being equal to or more than a predetermined number. The relay device rejects connection of a communication device when the number of connections exceeds the maximum number of connections.  <para. 0070>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tenny_356 and LI_936 with the embodiment(s) disclosed by YAMADA_502. One of ordinary skill in the art would have been motivated to make this modification in order to allow a station to continuously establish a connection to an access point, and of causing, in order to reduce loads on the manager of the station, the access point to manage communication parameters relating 

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tenny_356 (US20180220356) in view of LI_936 (US20160337936), and further view of SUZUKI_066 (US20190150066)
Claim(s) 6
Tenny_356 does not explicitly teach
wherein the predetermined conditions comprise a quality of service that the first communications device is able to provide to the one or more of the communications devices is below a predetermined threshold.
However in a similar endeavor, SUZUKI_066 teaches
wherein the predetermined conditions comprise a quality of service that the first communications device is able to provide to the one or more of the communications devices is below a predetermined threshold. Relay determines to suspend or stop relay services based on location conditions including being overloaded and/or ability of the relay to provide the required service(s). Both conditions can be considered to be a quality of service that can no longer be sustained (i.e., dropping below a threshold) <para. 0040-0042>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tenny_356 and LI_936 with the embodiment(s) disclosed by SUZUKI_066. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved handling service continuity in a UE-to-network relay. See para. 0002.


Claim(s) 7
As discussed herein Tenny_356 in view of LI_936 teaches relay indication information in the form of an indication bit
Tenny_356 does not explicitly teach
wherein the indication information indicates that the first communications device is only able to form new connections with communications devices which have been pre-configured to connect to the first communications device.
However in a similar endeavor, ZHANG_067 teaches
wherein the indication information indicates that the first communications device is only able to form new connections with communications devices which have been pre-configured to connect to the first communications device. Relay Control IE specifies one or more parameters required by STA to be configured in order for the R-AP to support the STA in relaying. For example, the end-STA capabilities field 2816 specifies the capabilities that an end-STA must support to be associated with the R-AP, In other words, the STA must be preconfigured with the required end-STA capabilities in order to connect to the R-AP. <para. 0330-0337, 0343-0345>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tenny_356 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.
Claim(s) 8
As discussed herein Tenny_356 in view of LI_936 teaches relay indication information in the form of an indication bit
Tenny_356 does not explicitly teach
wherein the indication information indicates that the first communications device is only able to form new connections with communications devices of one or more predetermined types.
However in a similar endeavor, ZHANG_067 teaches
wherein the indication bit indicates that the first communications device is only able to form new connections with communications devices of one or more predetermined types. Relay Control IE includes end-STA types field that specifies the type(s) of end-STAs that the R-AP is allowed to provide association to. The end-STA types specified may include: sensors, event-driven sensors, energy-limited STA, 1 MHz STAs, 2 MHz and above STAs, SST STAs, STAs using sectorized operations, HEW STAs, legacy STAs, or all types of STAs.  <FIG(s). 28; para. 0330-0337, 0343, 0345>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tenny_356 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.
Claim(s) 9
Tenny_356 does not explicitly teach
broadcast one or more further indication bits along with the indication bit, 

However in a similar endeavor, ZHANG_067 teaches
broadcast one or more further indication bits along with the indication bit,  R-AP may also use the Relay Control IE to specify its own operation <FIG(s). 28; para. 0328>.
the one or more further indication bits defining an access condition under which the first communications device is able to form new connections with one or more of the communications devices. (1) relays field 2806 includes the total number of allowable R-APs that are allowed to associate with the current root AP or the transmitting STA. (2)The number of end-STAs field 2812 specifies the maximum number of end-STAs that a R-AP is allowed to provide association to. (3) The end-STA capabilities field 2816 specifies the capabilities that an end-STA must support to be associated with the R-AP. (4) The end-STA traffic specification field 2818 specifies the type of traffic that an end-STA generates to be able to be allowed to associate with the R-AP (5) [0336] The relay gains field 2820 specifies the threshold for gains when having traffic forwarded through a relay node that a STA should obtain to be associated with the R-AP. Any one of 1-5 is considered an access condition in which the R-AP is able to support relay services for a potential STA. <para. 0330-0337, 0343, 0345>.

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tenny_356 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.
Claim(s) 10
Tenny_356 does not explicitly teach

However in a similar endeavor, ZHANG_067 teaches
wherein the access condition comprises the one or more communications devices being devices which have been pre-configured to connect to the first communications device. Relay Control IE specifies one or more parameters required by STA to be configured in order for the R-AP to support the STA in relaying. For example, the end-STA capabilities field 2816 specifies the capabilities that an end-STA must support to be associated with the R-AP, In other words, the STA must be preconfigured with the required end-STA capabilities in order to connect to the R-AP. <para. 0330-0337, 0343-0345>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tenny_356 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.
Claim(s) 11
Tenny_356 does not explicitly teach
wherein the access condition comprises the one or more communications devices being devices of one or more predetermined types.
However in a similar endeavor, ZHANG_067 teaches
wherein the access condition comprises the one or more communications devices being devices of one or more predetermined types. Relay Control IE includes end-STA types field that  specifies the type(s) of end-STAs that the R-AP is allowed to provide association to. The end-STA types specified may include: sensors, event-driven sensors, energy-limited STA, 1 MHz STAs, 2 MHz and above STAs, SST STAs, STAs using sectorized operations, HEW STAs, legacy STAs, or all 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tenny_356 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tenny_356 (US20180220356) in view of LI_936 (US20160337936), and further view of WANG_017 (US20190274017)
Claim(s) 15
Tenny_356 does not explicitly teach
wherein the predetermined conditions comprise the reception at the first communications device of an indication from one or more of the infrastructure equipment that the first communications device should not form new connections with one or more of the communications devices.
However in a similar endeavor, WANG_017 teaches
wherein the predetermined conditions comprise the reception at the first communications device of an indication from one or more of the infrastructure equipment that the first communications device should not form new connections with one or more of the communications devices. Relay terminal receives relay configuration information configured and returned by the base station based on the relay capability (relay capability level) and/or the relay location of the relay terminal, to enable or disable the relay capability of the relay terminal according to the relay configuration information. Accordingly, if the base station 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Tenny_356 and LI_936 with the embodiment(s) disclosed by WANG_017. One of ordinary skill in the art would have been motivated to make this modification in order to resolve the problem of communication interruption or communication distance limitation in wireless networks. See para. 0005.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 13
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance:
Closest art Tenny_356 teaches barring information used to determine whether a relay UE will establish a connection to a remote UE but does not teach determining that a probability of access being barred for the one or more of the communications devices for each access class potentially assigned to the one or more of the communications devices exceeds a predetermined threshold.
In addition to any explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the 


Relevant Cited References
US20140370890
US20180295534
US20200045626

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415